Interinstitutional Agreement on the Transparency Register (signing)
Ladies and Gentlemen, dear colleagues, let us take our seats for the official signing of a very important agreement between the European Parliament and the European Commission: the 'lobbyists register'. We voted on the Casini report at the last plenary session in Strasbourg and now we will have the official signing. We voted on 11 May 2011.
For the official signing, I should like to welcome Minister Győri and Maroš Šefčovič, Vice-President of the European Commission, and our colleagues Diana Wallis, Vice-President of the European Parliament, who was in the negotiator's team, Vice-President Isabelle Durant, Vice-President Rainer Wieland and Carlo Casini, Chair of the Committee on Constitutional Affairs and also the rapporteur.
President-in-Office of the Council. - Mr President, honourable Members, I would like to read out the Council's political statement on the transparency register.
'The Council considers transparency as a principle of paramount importance for the European Union. The treaties provide that, in order to promote good governance and ensure the participation of civil society, the Union's institutions, bodies, offices and agencies shall conduct their work as openly as possible and that decisions shall be taken as openly and as closely as possible to the citizens.
'In line with these provisions, the Council remains committed to giving the fullest possible effect to the principle of transparency. It also recognises that citizens expect that those who act on their behalf at the EU level respect the highest possible standards.
'The Council therefore welcomes and supports the initiative undertaken by the European Parliament and the Commission to establish a joint "Transparency Register”.
'The Council considers that transparency should guide relations with interest representatives and that the Register provides a useful basis on which to build and interact with them in an open, inclusive and consistent fashion.
'The Council has received the invitation of the European Parliament and the Commission to join the Register. The Council is ready to consider having a role in the Register and looks forward to discuss the possible modalities with the two other institutions.'
It would be the best solution if all the European institutions were to have the same register for outside interests. Now I would like to invite my colleagues and the Vice-President of the Commission to join me in front of the podium for the signing of the document.